
	
		VI
		111th CONGRESS
		1st Session
		S. 867
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Shirley Constantino
		  Tan.
	
	
		1.Permanent resident status for
			 Shirley Constantino Tan
			(a)In
			 GeneralNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151),
			 Shirley Constantino Tan shall be eligible for issuance of an immigrant visa or
			 for adjustment of status to that of an alien lawfully admitted for permanent
			 residence upon filing an application for issuance of an immigrant visa under
			 section 204 of such Act (8 U.S.C. 1154) or for adjustment of status to lawful
			 permanent resident.
			(b)Adjustment of
			 StatusIf Shirley
			 Con­stan­ti­no Tan enters the United States before the filing deadline
			 specified in subsection (c), she shall be considered to have entered and
			 remained lawfully and shall, if otherwise eligible, be eligible for adjustment
			 of status under section 245 of the Immigration
			 and Nationality Act (8 U.S.C. 1255) as of the date of the enactment
			 of this Act.
			(c)Deadline for
			 Application and Payment of FeesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 Immigrant Visa NumberUpon
			 the granting of an immigrant visa or permanent residence to Shirley Constantino
			 Tan, the Secretary of State shall instruct the proper officer to reduce by one,
			 during the current or next following fiscal year, the total number of immigrant
			 visas that are made available to natives of the country of the alien’s birth
			 under section 203(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(a)) or, if applicable, the total
			 number of immigrant visas that are made available to natives of the country of
			 the alien’s birth under section 202(e) of such Act (8 U.S.C. 1152(e)).
			
